An executor is not responsible for the loss of property so long as he acts in good faith and with ordinary discretion.
A case must be proved of clear neglect of duty in order to charge him with the loss. ( Wébb v. Bellinger, 2 Desaus. Eq. 507; William v. Maitland, 1 Ired. Eq. 92; Thomas v. White et al. 8 Litt. 184-5; Schultz v. Pulver, 11 Wend. 367-374; Rowan v. Nirhpatrich, 14 111. 12-13; Whitted et al. v. Webb et al. 2 Dev. & B. Eq. 447; Next et al. v. Pouher, 1 Strob. Eq. 170; Boggs v. Adger, 4 Rich. Eq. 412; Neff’s Appeal, 57 Pa. St. 95.)
Burch & Griffiths, for the Respondents.
By the Court :
The appellants, executors of Taylor, were not, under the circumstances here appearing, justly chargeable with the three hundred and ninety-four dollars lost through the death and insolvency of Michaels in New York.
Cause remanded, with directions to modify the orders accordingly. Remittitur forthwith.